Citation Nr: 1725673	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  13-04 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease.

2.  Entitlement to service connection for arthritis of the right knee and leg.

3.  Entitlement to service connection for bilateral flat feet.

4.  Entitlement to service connection for residuals of left eye trauma.

5.  Entitlement to service connection for peripheral neuropathy of the right lower extremity as secondary to diabetes mellitus.  

6.  Entitlement to service connection for peripheral neuropathy of the left lower extremity as secondary to diabetes mellitus.  

7.  Entitlement to a total disability rating based on individual unemployability.  

8.  Entitlement to an initial compensable rating for erectile dysfunction.

REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty in the Army from May 1970 to December 1973, and from February 2003 to January 2004.

This case came before the Board of Veterans' Appeals (Board) on appeal from April 2010 and June 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The April 2010 rating decision denied service connection for flat feet, and declined to reopen previously denied service connection claims for gastroesophageal reflux disease (GERD), sleep apnea, arthritis of the right knee and leg, and dry skin.  The June 2011 rating decision denied service connection for erectile dysfunction.  

In August 2015, the Veteran testified before the undersigned at a Board hearing via videoconference.  A transcript of that hearing has been prepared and is associated with the Veteran's virtual claims file.

In a December 2015 decision, the Board denied the Veteran's application to reopen the previously denied claims for service connection for sleep apnea and dry skin, reopened the claims for service connection for GERD and arthritis of the right knee and leg, and remanded the reopened claims, along with the claims for service connection for erectile dysfunction and bilateral flat feet, for further development.  The record reflects substantial compliance with the remand requests.  See Dyment v. West, 13 Vet. App. 141 (1999).  

A March 2014 rating decision denied a total disability rating based on individual unemployability (TDIU).  A July 2015 rating decision denied service connection for residuals of left eye trauma and peripheral neuropathy of the right and left lower extremities as secondary to diabetes mellitus.  The Veteran timely appealed these denials and in May 2016 filed a VA Form 9 to perfect an appeal of these issues.  

A July 2016 rating decision granted service connection for erectile dysfunction, assigning a 0 percent (noncompensable) rating, and special monthly compensation based on loss of use of a creative organ.  In August 2016, the Veteran filed a notice of disagreement to the initial rating for erectile dysfunction.

In this decision, the Board denies service connection for GERD, arthritis of the right knee and leg, and bilateral flat feet.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's GERD was not proximately due to, the result of, or aggravated by a service-connected disability.

2.  The Veteran's arthritis of the right knee and leg did not have its onset during active service and was not aggravated by active service.  

3.  The Veteran's bilateral flat feet were not aggravated by active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for GERD, as secondary to service-connected disability, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2016).

2.  The criteria for service connection for arthritis of the right knee and leg have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

3.  The criteria for service connection for bilateral flat feet have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Veteran received 38 U.S.C.A. § 5103(a)-compliant notice in October 2009.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service treatment records and pertinent post-service treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, and post-service reports of VA and private treatment and examination.  Also of record are the Veteran's statements in support of the claim.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA also provided the Veteran with examinations to determine the nature and etiology of his disabilities in January 2016 and May 2016.  The Board finds the examination reports to be thorough and adequate.  The examiners interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to decide the claims, including the requested opinions.  The Board finds the opinions to be adequate, as they were based on a full reading of the records in the claims file as well as the Veteran's own statements.  

In the remand portion of the December 2015 decision, the Board in part requested that the Veteran be scheduled for a VA podiatry examination with an appropriate specialist to obtain an opinion on his flat feet.  The Veteran was examined in May 2016.  While the examiner stated that he was an orthopedic surgeon and not a podiatrist, the examiner noted that orthopedic surgeons are quite able to evaluate and treat patient's feet.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed").  Thus, the Board reiterates that there has been substantial compliance with the remand request.  See Dyment, 13 Vet. App. 141.

Given the above, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Where a Veteran served for 90 days or more of active service, service incurrence shall be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within the year after active service.  While the disease need not be diagnosed within the presumption period, it must be shown by acceptable lay or medical evidence that there were characteristic manifestations of the disease to the required degree during that time.  The presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(a) (2016).

Congenital or developmental defects are not diseases or injuries within the meaning of VA laws, and service connection for such is not warranted.  38 C.F.R. § 3.303(c) (2016).  However, service connection for a congenital or developmental defect is permitted if the disorder was subjected to a superimposed disease or injury which created additional disability.  VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45,711) (Oct. 30, 1990).

Service connection also may be granted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2016).  Service connection is permitted not only for a disability caused by a service-connected disability, but also for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

GERD

The Veteran asserts that his GERD has been aggravated by the medications for his service-connected orthopedic disabilities.  He is service-connected for disabilities of the right shoulder, hands, and right great toe, as well as plantar fasciitis.  He also asserts that his GERD was aggravated by his tour in Iraq during his second period of active service. 

The Veteran's service treatment records from his first period of active duty do not contain any complaints, findings, or diagnoses related to GERD.  

The medical evidence of record shows that the Veteran was diagnosed with GERD in February 1998, about 25 years after discharge from his first period of active duty.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  His GERD was noted upon entrance to his second period of active duty.  A January 2003 record just prior to his second period of active duty notes that his GERD was well-controlled on Prevacid.  Then, a December 2003 record just prior to separation notes that he was taking Prevacid for peptic ulcer disease and acid reflux with good results and no complaints.  

Given the above, the Board finds that the Veteran's GERD did not have its onset during either period of active service and was not aggravated by his second period of active service.  There is no objective indication of an increase in his GERD during his second period of active service.

Turning to the Veteran's main assertion, a November 2008 VA surgical pathology note shows a diagnosis of duodenitis and a December 2008 VA gastroenterology note reflects the physician's opinion that the duodenitis is likely due to diclofenac, a nonsteroidal anti-inflammatory drug.  A March 2009 VA treatment note reflects that the Veteran's GERD and duodenitis were being treated with omeprazole and that the diclofenac was to be discontinued.  To the extent that this medical evidence implied a link between possible worsening of the Veteran's GERD and medication prescribed to treat his service-connected orthopedic disabilities, the Board requested an examination and opinion.

At a January 2016 VA examination, the Veteran reported that in 1997 he had been evaluated for chest pain and diagnosed with probable GERD which has since been treated with Prilosec and Prevacid.  The examiner noted that the Veteran's GERD had been diagnosed prior to his second period of active duty, and many years after his first period of active duty.  The examiner stated that duodenitis is not considered an aggravation of GERD but is a separate condition that was diagnosed in 2008.  The examiner further noted that since there was no biopsy evidence of reflux at that time, there is no evidence that the GERD had been aggravated.  The examiner then opined that the Veteran's GERD was not aggravated beyond its natural progress.

Given the above, the Board finds that the Veteran's GERD was not aggravated by the medication for his service-connected disabilities.  While VA treatment records indicated that the Veteran's duodenitis was due to the use of a nonsteroidal anti-inflammatory drug, the examiner noted that duodenitis is a separate condition and not considered an aggravation of GERD.  The examiner further noted that since there was no biopsy evidence of reflux at the time the duodenitis was diagnosed, there is no evidence that the GERD had been aggravated.  Accordingly, the Board finds that the Veteran's GERD was not proximately due to, the result of, or aggravated by a service-connected disability.

In conclusion, service connection for GERD is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Arthritis of the Right Knee and Leg

The Veteran asserts that he developed arthritis of the right knee and leg as a result of an injury during his first period of active service. 

The Veteran's service treatment records show that in April 1973 during his first period of active duty he complained of injuring the right leg when he fell off a truck.  Examination revealed an abrasion on the anterior right knee not onto the prepatellar bursa or joint.  He was treated with a scrub and dressing.  There are no further complaints and the October 1973 separation examination revealed normal lower extremities.  Subsequent examinations in January 1982, January 1986, May 1990, January 1992, and May 1996 revealed normal lower extremities with no right knee complaints.  A May 1996 annual medical certificate shows that he underwent arthroscopic surgery of the knee three years earlier but he denied any knee problems at that time.  

May 1991 private medical records show complaints of right knee pain for the past two weeks and an inability to completely straighten the knee.  Examination revealed significant pain on extending the knee beyond 30 degrees.  X-rays were reportedly normal.  The physician noted that findings indicate incarceration of loose bodies or meniscal tear and recommended arthroscopic treatment.  Arthroscopy with partial medial meniscectomy was performed later that month with surgical notes revealing an anterior horn tear of the medial meniscus.

A January 2003 record just prior to the Veteran's second period of active duty notes no bone or joint problems.  A December 2003 record just prior to separation reflects a history of knee problems that lead to an orthoscope but no current problems.  

February 2007 VA x-rays revealed degenerative changes in the right knee.  A February 2007 VA rheumatology note shows a diagnosis of degenerative joint disease in both knees.

As the Veteran's service treatment records showed an injury to the right knee and there was a diagnosis of arthritis, the Board requested an examination and opinion.

At the May 2016 VA examination, the Veteran reported right knee pain diagnosed as osteoarthritis for which he has received injections of viscosupplementation as well as cortisone.  The examiner noted that the Veteran had been seen for an abrasion on the right knee area in 1973 in service but observed that there were no other records of a right knee condition.  The examiner noted the May 1991 private medical records showing an impression of incarceration of loose body or meniscal tear, and commented that that would be meant as a displaced meniscal tear causing a locking of the knee.  The examiner noted that 2013 x-rays reportedly showed normal joint spaces and minor patellofemoral spurring and tendinous calcification and that 2016 x-rays, which he reviewed personally, showed normal joint spaces between femur and tibia with no hypertrophic spur formation and normal alignment, normal patellofemoral alignment with a normal joint space between patella and femur, very slight calcification at the distal quadriceps insertion into the superior patella, and very minor osteophytes of the superior and inferior aspect of the patella.  

The examiner stated that it is not at all likely that the Veteran's surgery in 1991 or his current complaints are related to the incident that occurred in service in 1973 which resulted in a bruise.  The examiner further stated that there is no evidence that the Veteran's current knee complaints or findings are etiologically related to any incident during his second period of active service.  The examiner explained that the surgery occurred in 1991 and there is no evidence that the condition worsened beyond natural progression based upon the absence of any radiographic findings in the medial compartment of the right knee.  

Given the above, the Board finds that the Veteran's arthritis of the right knee and leg did not have its onset during his first period of active service.  While he suffered an injury to the knee area, with no further complaints, the injury did not result in a chronic disability of the knee during service.  The tear of the medial meniscus was diagnosed over 17 years after separation and there was no x-ray evidence of arthritis at that time.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson, 230 F.3d 1330.  Moreover, the VA examiner opined that the Veteran's bruise injury in service in 1973 did not lead to the meniscal tear that required surgery in 1991 or his current complaints with minor degenerative changes.  As the examiner's opinion was based on a review of the claims file and supported by sound rationale, the Board finds it to be of great probative value.  See Hayes v. Brown, 9 Vet. App. 67 (1996).  

The Board also finds that the Veteran's arthritis of the right knee and leg was not aggravated by his second period of active service.  His right knee disability status post meniscectomy was noted in January 2003 prior to his second period of active duty, and he reported no bone or joint problems at that time.  He again reported no current knee problems at the December 2003 examination just prior to separation.  Moreover, the VA examiner opined that the Veteran's condition was not aggravated by his second period of active service.  As the examiner's opinion was based on a review of the claims file and supported by sound rationale, the Board again finds it to be of great probative value.  See id. 

In conclusion, service connection for arthritis of the right knee and leg is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.

Bilateral Flat Feet

The Veteran asserts that his flat feet (pes planus) were aggravated by active service. 

The Veteran's service treatment records from his first period of active duty contain no complaints of foot pain.  While there are complaints of foot pain throughout his second period of active duty, they were attributed to conditions other than flat feet, including plantar fasciitis, a left heel spur, and a right great toe disorder, all of which have been service-connected.

At the November 2009 VA examination, the Veteran reported that he had flat feet his entire life.  The examiner indicated that the Veteran's flat feet were congenital and mild.  However, the examiner did not address the Veteran's contentions that his flat feet was worsened by his active service.  

At the May 2016 VA examination, the Veteran reported having no problems with his feet prior to entering service in 1970 with worsening of the left foot heel pain (plantar fasciitis) and the right great toe metatarsophalangeal joint (hallux rigidus) during  deployment to Iraq in 2003.  After examining the Veteran and reviewing the claims file, the examiner provided a diagnosis of mild flat feet.  The examiner opined that the Veteran's flat feet is congenital and its mild nature was simply missed at his service entrance examination.  The examiner observed that the evidence suggests that the Veteran's pain in service was due to plantar fasciitis of the left foot, with no mention made of the right foot.  The examiner noted that there is no indication that the Veteran was seen because of any symptoms of his mild flat feet.  The examiner further noted that current findings are quite minimal and therefore there is no indication that the Veteran's extended time in service aggravated his flat feet beyond natural progression.  

Given the above, the Board already has found credible the Veteran's statement made at the November 2009 VA examination that he has had flat feet his entire life.  This finding is supported by both the November 2009 and May 2016 examiners' conclusions that the Veteran's flat feet was congenital.  Thus, the only question is whether his flat feet were aggravated by active service.  

The Veteran's service treatment records from his first period of active duty contain no complaints of foot pain.  While there are complaints of foot pain throughout his second period of active duty, they were attributed to conditions other than flat feet, namely plantar fasciitis, a left heel spur, and a right great toe disorder, all of which have been service-connected.  Moreover, the May 2016 examiner opined that the Veteran's mild flat feet were not aggravated by active service.  As the examiner's opinion was based on a review of the claims file and supported by sound rationale, the Board finds it to be of great probative value.  See Hayes, 9 Vet. App. 67.  Thus, the Board finds that the Veteran's bilateral flat feet were not aggravated by active service.

The Board also finds that with no evidence of a superimposed disease or injury in service which created additional disability, service connection for the Veteran's congenital flat feet is not warranted pursuant to VAOPGCPREC 82-90.  To the extent that the Veteran's preexisting flat feet were not congenital, there is still no evidence of an increase in disability during service.  Even if any of the symptoms that were attributed to the Veteran's other foot conditions represented an increase in his flat feet, the May 2016 examiner specifically found that the Veteran's flat feet were not aggravated beyond the natural progress.  Thus, service connection is not warranted based on aggravation pursuant to 38 C.F.R. § 3.306(a).

In conclusion, service connection for bilateral flat feet is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49.

The Board notes that a lay person is competent to give evidence about observable symptoms such as heartburn and knee and foot pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also notes that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

While the Board appreciates the Veteran's statements regarding disability onset and chronicity of symptomatology, the record dates the onset of right knee symptoms to after separation from active service and the question of causation extends beyond an immediately observable cause-and-effect relationship.  Likewise, the questions of aggravation of GERD and flat feet extend beyond an immediately observable cause-and-effect relationship.  As such, the Veteran is not competent to address these matters.  

Given the above, the Board finds that the statements alleging or implying continuity of symptoms are not credible in this case.  Therefore, continuity of symptomatology is not established by either the competent evidence or the Veteran's own statements.  Moreover, the probative medical evidence of record does not relate the current disabilities to active service or a service-connected disability.

Similarly, while the Board appreciates the lay statement from the Veteran's friends and family, they are outweighed by the objective evidence of record and the opinions of medical professionals.  See id. 


ORDER

Service connection for GERD is denied.

Service connection for arthritis of the right knee and leg is denied.

Service connection for bilateral flat feet is denied.


REMAND

In May 2016, the Veteran filed a VA Form 9 to perfect an appeal of the issues of entitlement to service connection for residuals of left eye trauma and peripheral neuropathy of the right and left lower extremities as secondary to diabetes mellitus, and entitlement to a TDIU.  On that Form 9, the Veteran requested a Board hearing by videoconference.  As the RO schedules videoconference Board hearings, a remand of these issues to the RO is warranted to schedule the requested hearing.

A July 2016 rating decision granted service connection for erectile dysfunction and assigned a noncompensable rating.  In August 2016, the Veteran filed a notice of disagreement to the initial rating.  While the AOJ has acknowledged the Veteran's notice of disagreement, the Board is required to remand the issue of entitlement to an initial compensable rating for erectile dysfunction for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a videoconference hearing before a Veterans Law Judge.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.

2.  Issue a statement of the case on the issue of entitlement to an initial compensable rating for erectile dysfunction.  Advise the Veteran that a timely substantive appeal is necessary to perfect the appeal to the Board.  If the appeal is perfected, then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


